Citation Nr: 1000381	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  00-06 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left eye disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1975.  The Veteran also served in the Arkansas National 
Guard, which included active duty for training from July 1972 
to August 1972, and annual field training in August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the Veteran's previously denied claim of 
entitlement to service connection for a left eye disorder.  

The claim was remanded for additional development in July 
2003, April 2004, and May 2007.

In July 2007, the Veteran testified before the undersigned at 
a videoconference hearing.

In September 2007, the Board reopened the Veteran's claim, 
and remanded the underlying claim for service connection for 
additional development.

When the claim was previously before the Board, there were 
nine other claims on appeal to the Board.  Those claims were 
decided in the Board's decision, or were granted on remand.


FINDING OF FACT

The Veteran's diagnosed left eye disorders (presbyopia and 
cataract) first manifested many years after service and are 
unrelated to his period of active service, or to any incident 
therein, or to an injury sustained while on active duty 
training in August 1984.


CONCLUSION OF LAW

A left eye disorder was not incurred in or aggravated by the 
Veteran's active service or while on active duty training 
with the National Guard.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the Veteran in 
December 2008.  The timing deficiency with regard to this 
notice was cured by readjudication of the claim in an October 
2009 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The Dingess 
elements of VCAA notice were provided to the Veteran in that 
same letter.  The content of the notice letter fully complies 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  

Furthermore, the Veteran was told it was his responsibility 
to support the claim with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.

With respect to VA's duty to assist, the RO or AMC attempted 
to obtain all medical records identified by the Veteran.  The 
Veteran's available service treatment records are in the 
claims file.  All efforts to obtain his complete service 
treatment records have been exhausted.  The RO or AMC also 
sought records directly from the reserve units with which the 
Veteran served.  Hence, it attempted to secure records 
through alternate sources.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005) (holding VA has a duty to search 
alternate sources when service records are missing).  Remand 
for an additional search would serve no useful purpose and 
not be likely to assist the Veteran in substantiating the 
claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).

VA treatment records are in the claims folder.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified 
any other treatment records.  Thus, VA has made every 
reasonable effort to obtain all records relevant to the 
Veteran's claims.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran was afforded a VA examination with respect to 
this claim in February 2009.  The examination was thorough 
and consistent with the Veteran's treatment records.  
Accordingly, the examination was adequate and may be 
considered in deciding the claim.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009).  The Veteran's diagnosed left eye 
disorders are not diseases for which service connection may 
be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2009).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2009).  It follows 
that service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty training, or from injury incurred or 
aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  The Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No 
106-419 amended 38 U.S.C.A. § 101(24) to additionally include 
within the definition of active duty any periods of inactive 
duty for training during which an individual becomes disabled 
or dies from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident that occurred during 
such training.  38 C.F.R. § 3.6.  However, presumptive 
periods do not apply to active duty training or inactive duty 
training, unless the claimant has previously established 
Veteran status for the subject period of duty (i.e. by 
showing that he received a qualifying injury or disease 
during that period).  Biggins v. Derwinski, 1 Vet. App. 474 
(1991).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

The vast majority of the service records associated with the 
Veteran's period of active service are unavailable.  
Significantly, however, the Veteran does not contend that he 
injured his left eye during his period of active service, but 
rather that he injured it during a tactical night move while 
on active duty training in August 1984.  The records 
associated with the August 1984 training are of record.  
Accordingly, the fact that many of the records associated 
with his period of active service are not of record is not 
prejudicial to his claim.

The available records from the Veteran's period of active 
service demonstrate that on examination in July 1972, prior 
to his enlistment into service, the Veteran denied having had 
any previous or current eye problems.  Examination revealed 
normal bilateral vision of 20/20, and no ophthalmological 
abnormalities.

A December 1980 examination associated with the Veteran's 
service in the Army National Guard shows that he reported a 
history of a fracture of his "eye ridge."  He did not 
indicate which eye had been involved, or that the fracture 
had occurred during his period of active service.  Physical 
examination revealed no abnormalities of the eyes; the 
Veteran's visual acuity was 20/20, bilaterally.

The Veteran's bilateral visual acuity of 20/20 on examination 
in December 1980 demonstrates that his visual acuity was not 
altered during his period of active service.  Similarly, that 
no abnormalities of the eyes were found on examination in 
December 1980, demonstrates that the Veteran did not develop 
any chronic left eye disorder during his period of active 
service.

Service treatment records dated in August 1984 show that the 
Veteran was struck on the head with a tree limb while riding 
in the back of a truck.  At the time of the incident, he had 
been wearing a steel helmet.  There was no loss of 
consciousness, no bleeding, no blurring of vision, or nausea.  
Three days after the accident, however, the Veteran 
complained of his right eye and right knee.  On examination 
the following day, no assessment as to the Veteran's right 
eye complaints was made.  Two days later, the Veteran 
complained of bad headaches, ringing in his ears, blurring of 
his eyes, and a stiff back since the accident.  The 
assessment was headaches; no specific assessment regarding 
the Veteran's complaint of blurred vision was made.

VA clinical records dated in September 1984 show that the 
Veteran complained of back and neck pain, and constant 
ringing in his ears since the accident.  He also stated that 
he was able to see well, but felt as though he had to strain 
to see with his right eye.  Visual acuity testing revealed 
20/20 in the right eye, and 20/25 in the left eye.

VA examination in October 1984 revealed visual acuity of 
20/25 in the right eye, and 20/20 in the left eye.

There is no further record of eye complaints until the 
Veteran underwent periodic examination in March 1985.  At 
that time, he complained of a history of eye trouble, due to 
a fractured right eye ridge.  Physical examination, however, 
revealed no abnormalities of the eyes.  His visual acuity 
measured 20/15, or better than normal, bilaterally.

VA clinical records demonstrate that while the Veteran 
reported using reading glasses in February 1998, he was first 
formally diagnosed with refractive error in June 1999.  At 
the time of the June 1999 examination, the Veteran reported a 
history of a pine cone having struck his left eye when a tree 
limb had fallen on him.  Examination revealed bilateral 
refractive error and bilateral cataracts.  Subsequent records 
show continued assessments of refractive error (presbyopia) 
and bilateral cataracts.  At no time did any treating 
clinician relate either the Veteran's refractive error or his 
cataracts to his active service or the August 1984 training 
accident.

In an April 2002 hearing before the RO, the Veteran stated 
that following the August 1984 accident, he had to have 
debris removed from his left eye.  Since that time, he had 
experienced trouble seeing with his left eye.

On VA eye examination in February 2009, the Veteran reported 
a history of blurred vision in the left eye since 1984, when 
he had been hit in the head with a tree limb.  The examiner 
noted that he had reviewed the Veteran's claims file, and the 
records of treatment following the accident did not document 
a left eye injury.

Examination of the eyes revealed bilateral nuclear and 
posterior sub-scapular cataracts, worse on the left than on 
the right, and refractive error.  Apart from the refractive 
error and cataract, there was no specific disability of the 
left eye.  Neither the refractive error nor the cataract was 
attributable to the 1984 injury.

Refractive error of the eyes is not a disability for VA 
purposes.  Accordingly, such a disorder cannot be service-
connected, absent evidence of aggravation by superimposed 
disease or injury.  38 C.F.R. §§ 3.303(c), 4.9; Sabonis v. 
Brown, 6 Vet. App. 426 (1994); Monroe v. Brown, 4 Vet. App. 
513 (1993); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

Refractory errors of the eye include such eye disorders as 
myopia, presbyopia and astigmatism.  The Veteran's presbyopia 
in this case, therefore, cannot be service-connected absent 
evidence of aggravation.  The record, however, is negative 
for evidence of refractive error during the Veteran's period 
of active service, and examination seven months after the 
August 1984 injury again revealed no evidence of refractive 
error.  His service records therefore are negative for 
evidence of aggravation of refractive error by a superimposed 
disease or injury in service.  

There is similarly no post-service evidence demonstrating 
that the Veteran's refractive error was aggravated by disease 
or injury related to service.  At no time did any treating 
clinician relate the Veteran's presbyopia to his active 
service or to the August 1984 training accident, including by 
way of aggravation.  The Veteran's presbyopia accordingly may 
not be service connected in this case.  

The fact that examination of the eyes seven months after the 
accident revealed no current eye problems, and better than 
normal visual acuity, demonstrates that the Veteran did not 
sustain a chronic left eye disorder as a result of the August 
1984 training accident.

Service connection is not warranted for the Veteran's left 
cataract.  The Veteran was not diagnosed with a left cataract 
until June 1999, approximately 24 years after his separation 
from active service, and approximately 15 years after the 
August 1984 training accident.  

As a layperson, the Veteran is not competent to give a 
medical opinion that a remote eye injury was the cause of his 
refractive error and cataract.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  

The Veteran is competent to give evidence about what he 
experienced.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Additionally, the Veteran's statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006). 

The Veteran is competent to report that he experienced 
blurred vision in the left eye and that he has been diagnosed 
with refractive error and a cataract, but, as noted, he is 
not competent to provide a medical opinion regarding the 
etiology.  Thus, the Veteran's lay assertions are not 
competent or sufficient.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

While the Veteran has recently reported a continuity of 
symptomatology since the 1984 injury, these reports are 
contradicted by the contemporaneous record including his own 
statements.  The contemporaneous record does not show an eye 
disability until many year after the 1984 injury.  
Significantly, these records show that the Veteran complained 
of the right eye  following the accident, but not the left 
eye and that no disability of either eye was found.  Because 
the Veteran's assertions lack credibility, his statements in 
support of his claim are of limited probative value.  The 
contemporaneous record is more probative than the Veteran's 
recent statement made decades after the pertinent events and 
in conjunction with his claim for VA compensation.

Significantly, the Veteran's current blurred vision has been 
related to his refractive error and cataract, by medical 
professionals, and not to the in-service injury.  In sum, the 
weight of the credible evidence demonstrates that the 
Veteran's left eye disorders (presbyopia and a cataract) 
first manifested many years after service and are not related 
to his active service or to any incident therein, nor are 
they related in any way to the August 1984 injury sustained 
while on active duty training.  As the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a left eye disorder, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a left eye disorder is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


